       Case 2:20-cv-00747-JAM-DB Document 7 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DAVID SABINO QUAIR, III,                           No. 2:20-cv-0747 JAM DB
11                       Plaintiff,
12           v.                                          FINDINGS AND RECOMMENDATIONS
13    BOARD OF PAROLE HEARINGS, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

17   U.S.C. § 1983. By order dated September 28, 2020 plaintiff was directed to submit a completed

18   application to proceed in forma pauperis or pay the filing fee within thirty days. (ECF No. 6.) He

19   was warned that failure to pay the filing fee would result in a recommendation that this action be

20   dismissed. The time to pay the filing fee or submit an application to proceed in forma pauperis

21   has passed, and plaintiff has not paid the filing fee or moved to proceed in forma pauperis,

22   requested additional time to pay the fee or file a motion to proceed in forma pauperis, or

23   otherwise responded to the court’s order. Accordingly, the court will recommend that this action

24   be dismissed for failure to prosecute and failure to comply with court orders.

25   ////

26   ////

27   ////

28   ////
                                                        1
       Case 2:20-cv-00747-JAM-DB Document 7 Filed 12/10/20 Page 2 of 2


 1             Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 2   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 8   failure to file objections within the specified time may waive the right to appeal the District

 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: December 9, 2020

11

12

13

14

15
     DB:12
16   DB:1/Orders/Prisoner/Civil.Rights/quai0747.f&r.dism

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
